October 16, 2007 Mr. Craig Slivka Staff Attorney Division of Corporate Finance U.S. Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 RE: Intermec, Inc. Extension Request File No. 001-13279 Definitive 14A Filed April 10, 2007 Dear Mr. Slivka, This letter is with regard to extension of the date for the submission of our responses to your letter dated September 26, 2007, with a response due on October 26, 2007 (thirty days). We are in the process of reviewing your comments.Confirming your conversation today with our Senior Corporate Counsel, Mary Brodd, we will complete our response by November 26, 2007.Thank you. Sincerely, /s/ Janis L. Harwell Janis L. Harwell Senior Vice President, General Counsel and Corporate Secretary Intermec, Inc. cc:Mary Brodd Senior Corporate Counsel and Assistant Secretary Intermec, Inc.
